

AMENDMENT TO
SEPARATION AGREEMENT


This Amendment to the Separation Agreement (the "Agreement") ") is made
effective as of the date the last of the parties executes this Agreement (the
"Effective Date") by and among Cary J. Claiborne and New Generation Biofuels
Holdings, Inc  (the "Parties").
 
RECITALS
 
A. The Parties entered into a Separation Agreement on October 9, 2010.
 
B. The Parties have agreed to amend the Agreement as set forth herein.
 
AGREEMENT
 
Section 2(b) is  hereby amended to change the amount of the Cash Severance
Payment to a single lump sum of  $70,000.
 
Section 2(c) (ii) is hereby amended to change the number of shares from 232,026
to 251,715 per verification by the Company's Controller.




Consulting Agreement. Effective October 10, 2010 the Company will enter into an
agreement with your company Prosperity Capital Management, LLC to provide
advisory and other transition services to the Company’s new President and Chief
Executive Officer as well as to the Chief Financial Officer.  The initial term
of the agreement will be from October 10 - November 30, 2010, and may be
extended by mutual written agreement of both parties. The consulting fee
associated with the agreement will be $60,000 paid in a single lump within 5
business days of the effective date of the consulting agreement.

 
Except as amended hereby, all other terms and conditions of the Agreement remain
in full force and effect.
 
Accepted this 19th  day of  October, 2010.


 
John E. Mack
Chairman of the Board



 
Cary J. Claiborne

 
 
 

--------------------------------------------------------------------------------

 